234 S.W.3d 451 (2007)
STATE of Missouri, Respondent,
v.
John C. MARKLE, Appellant.
No. ED 88037.
Missouri Court of Appeals, Eastern District, Division Two.
June 29, 2007.
Motion for Rehearing and/or Transfer Denied August 29, 2007.
Application for Transfer Denied October 30, 2007.
Edward S. Thompson, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Jr., Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER, III, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2007.


*452 ORDER
PER CURIAM.
John Markle ("Defendant") was convicted by a jury of domestic assault in the second degree, Section 565.073, RSMo 2000, for which he was sentenced to seven years' imprisonment. Defendant contends the trial court erred and abused its discretion in allowing the State, during the penalty phase of Defendant's trial, to elicit victim impact evidence from the aunt of another victim of assault which Defendant was charged with committing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).